United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-3284
                                    ___________

United States of America,           *
                                    *
           Appellee,                *
                                    * Appeal from the United States
     v.                             * District Court for the
                                    * District of Minnesota.
Tong Xiong, also known as Johnny,   *
                                    *        [UNPUBLISHED]
           Appellant.               *
                               ___________

                              Submitted: June 20, 2005
                                 Filed: July 8, 2005
                                  ___________

Before LOKEN, Chief Judge, and MORRIS SHEPPARD ARNOLD and
      COLLOTON, Circuit Judges.
                             ___________

PER CURIAM.

      Tong Xiong appeals from his sentence of 97 months for the sexual trafficking
of a minor, see 18 U.S.C. § 1591. He argues that the district court1 violated his sixth
amendment rights in sentencing him. We disagree and affirm.

       The district court sentenced Mr. Xiong on the basis of facts that were contained
in his presentence investigation report and to which Mr. Xiong made no objection.

      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
Since Mr. Xiong is therefore taken to have admitted these facts, the district court
committed no sixth amendment error in arriving at the guideline range applicable to
Mr. Xiong's case. See United States v. Booker, 125 S. Ct. 738, 755-56 (2005); United
States v. McCully, 407 F.3d 931, 933 (8th Cir. 2005).

       While the district court erred by sentencing Mr. Xiong on the assumption that
the sentencing guidelines were mandatory, because this issue was not raised in the
district court we review for plain error only. See United States v. Pirani, 406 F.3d
543, 548-50 (8th Cir. 2005) (en banc). Our examination of the record does not lead
us to conclude that there is reasonable probability that the district court would have
given Mr. Xiong a shorter sentence had it been aware that the guidelines were
advisory. Mr. Xiong therefore has not established that the error affected his
substantial rights, one of the prerequisites for plain-error relief. See id. at 550-51.

      Affirmed.
                       ______________________________




                                         -2-